Exhibit 99.1 (FORMERLY KEEGAN RESOURCES INC.) CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Thee months ended March 31, 2013 and 2012 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements of Financial Position (Unaudited) Expressed in United States Dollars March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Receivables Prepaid expenses and deposits (note 9(b)) Non-current assets: Plant and equipment Mineral interests and development assets (note 4) Investment in associate Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (notes 9 (b)) $ $ Non-current liabilities: Foreign currency warrant liability (note 14(b)) Asset retirement provision (note 6) Total liabilities Shareholders’ Equity Share capital (note 7) Equity reserves (note 8) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments (note 10) Contingencies (note 11) Approved by the Board of Directors on May 13, 2013: “Shawn Wallace” Director “Marcel de Groot” Director SEE ACCOMPANYING NOTES 1 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements ofComprehensive Loss(Unaudited) Expressed in United States Dollars Three months ended Three months ended March31, 2013 March 31, 2012 Administration expenses: Consulting fees, directors’ fees and wages and benefits (note 9) $ $ Depreciation Office, rent and administration Professional fees Regulatory fees, transfer agent and shareholder information Share-based compensation (note 8(a)) Travel, promotion and investor relations Exploration and evaluation expenditures (note 5) Other expenses (income): Accretion expense (note 6) Bank charges and interest Business development (note 3) - Change in foreign currency warrant liability ) - Disposition loss on loss of control of subsidiary - Foreign exchange loss (gain) ) Interest and other income ) ) ) Loss and comprehensive loss for the period $ $ Loss per share – basic and diluted $ $ Weighted average number of shares outstanding SEE ACCOMPANYING NOTES 2 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements ofChanges inEquity(Unaudited) Three months ended March 31, 2013 and 2012 Expressed in United States Dollars Number of shares Share capital Equity reserves Accumulated deficit Total equity Balance as at December 31, 2011 $ $ $ ) $ Issuance of common shares for: Exercise of share-based options ) - Mineral interest (note 4(a)) - - Share-based payments (note 8(a)) - - - Net loss for the period - - - ) ) Balance as at March 31, 2012 $ $ $ ) $ Balance as at December 31, 2012 $ $ $ ) $ Share-based payments (note 8(a)) - - - Net loss for the period - - - ) ) Balance as at March 31, 2013 $ $ $ ) $ SEE ACCOMPANYING NOTES 3 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Condensed Interim Consolidated Statements of Cash Flows (Unaudited) Expressed in United States Dollars Three months ended Three months ended March 31, 2013 March 31, 2012 Cash provided by (used in): Operating activities: Loss for the period $ ) $ ) Items not involving cash: Amortization Accretion expense Disposition loss on loss of control of subsidiary - Change in foreign currency warrant liability ) - Interest and other income ) ) Share-based compensation Share-based compensation included in exploration and evaluation expenditures Unrealized foreign exchange loss (gain) ) ) Changes in non-cash working capital: Accounts payable and accrued liabilities ) Prepaid expenses and deposits ) ) Receivables ) ) Investing activities: Purchase of plant and equipment ) ) Development costs (note 4) ) ) Net investment in associate - ) Interest received ) ) Financing activities: Shares issued for cash, net of share issuance costs - Impact of foreign exchange on cash and cash equivalents Increase (decrease) in cash and cash equivalents for the period ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental cash flow information (note 13) SEE ACCOMPANYING NOTES 4 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Notes to Condensed Interim Consolidated FinancialStatements (Unaudited) Three months ended March 31, 2013 and 2012Expressed in United States Dollars 1. Nature of operations Asanko Gold Inc. (“Asanko” or the “Company”), changed its name from Keegan Resources Inc. on March 1, 2013. The Company was incorporated on September 23, 1999 under the laws of British Columbia, Canada. The Company is in the exploration and development stage and is focused on advancing its principal property, the Esaase Gold Project to commercial production. In addition to its principal project, the Company holds a portfolio of other Ghanaian gold concessions in various stages of exploration. The head office, principal address and registered and records office of the Company are located at 1199 West Hastings Street, Suite 700, Vancouver, British Columbia, V6E 3T5, Canada. Management has estimated that the Company will have adequate funds from existing working capital to meet corporate, development, administrative and property obligations for the coming year, including the completion of a feasibility study for the Esaase property. The Company will require additional financing from time to time, and while the Company has been successful in the past, there is no assurance that it will be able to obtain adequate financing in the future or that such financing will be available on acceptable terms. 2. Basis of presentation (a) Statement of compliance These condensed interim consolidated financial statements have been prepared in accordance with International Accounting Standard (“IAS”) 34, “Interim Financial Reporting” using accounting policies consistent with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and Interpretations issued by the International Financial Reporting Interpretations Committee (“IFRIC”). The accounting policies followed in these condensed interim consolidated financial statements are the same as those applied in the Company’s most recent audited consolidated financial statements for the nine months ended December 31, 2012, except for the new accounting standards adopted commencing January 1, 2013 as described in note 2(d). The condensed interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the nine months ended December 31, 2012. These consolidated financial statements were authorized for issue and approved by the Board of Directors on May 13, 2013. (b) Basis of presentation and consolidation The financial statements have been prepared on the historical cost basis, with the exception of foreign currency warrant liability (note 14 (b)) and asset retirement provisions (note 6), which are measured at fair value. All amounts are expressed in US dollars, unless otherwise stated. References to C$ are to Canadian dollars. The consolidated financial statements include the accounts of the Company and the following subsidiaries: Subsidiary name Jurisdiction Ownership Keegan Resources Ghana Limited (“Asanko Ghana”) Ghana 90% Keegan Resources South Africa (PTY) Ltd. South Africa 100% Keegan International (Barbados) Inc. Barbados 100% Keegan Ghana (Barbados) Inc. Barbados 100% 5 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Notes to Condensed Interim Consolidated FinancialStatements (Unaudited) Three months ended March 31, 2013 and 2012Expressed in United States Dollars 2. Basis of presentation (continued) (b) Basis of presentation and consolidation (continued) All significant intercompany amounts and transactions have been eliminated on consolidation. Certain of the prior year’s comparative figures have been reclassified to conform to the presentation adopted in the current period. (c) Significant accounting judgments and estimates The preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.The consolidated financial statements have, in management’s opinion, been properly prepared using careful judgment within the framework of the significant accounting policies summarized in note 3 of the audited consolidated financial statements for the nine months ended December 31, 2012. (d) Adoption of new accounting standards and interpretations (i)IFRS 10, Consolidated Financial Statements (“IFRS 10”) IFRS 10 replaces the consolidation requirements in IAS 27, Consolidated and Separate Financial Statements, and Standing Interpretations Committee (“SIC”) Interpretation 12, Consolidation - Special Purpose Entities. IFRS 10 introduces a single consolidation model for all entities based on control, irrespective of the nature of the investee, and was adopted commencing January 1, 2013. The adoption of IFRS 10 did not have an impact on these interim consolidated financial statements. (ii)IFRS 11, Joint Arrangements (“IFRS 11”) In May 2011, the IASB issued guidance establishing principles for financial reporting by parties to a joint arrangement. IFRS 11 replaces IAS 31, Interests in Joint Ventures. Under IFRS 11, joint arrangements are classified as joint operations or joint ventures based on the rights and obligations of the parties to the joint arrangements. A joint operation is a joint arrangement whereby the parties that have joint control of the arrangement (“joint operators”) have rights to the assets, and obligations for the liabilities, relating to the arrangement. A joint venture is a joint arrangement whereby the parties that have joint control of the arrangement (“joint venturers”) have rights to the net assets of the arrangement. IFRS 11 requires that a joint operator recognize its portion of assets, liabilities, revenues and expenses of a joint arrangement, while a joint venturer recognizes its investment in a joint arrangement using the equity method. The adoption of this standard, commencing January 1, 2013, did not have an impact on these interim consolidated financial statements. (iii)IFRS 12, Disclosure of Interests in Other Entities (“IFRS 12”) IFRS 12 requires the disclosure of information that enables users of financial statements to evaluate the nature of, and risks associated with, its interests in other entities and the effects of those interests on its financial position, financial performance and cash flows. The disclosure requirements are applicable to all forms of interests in other entities, including subsidiaries, joint arrangements, associates and unconsolidated structured entities. The adoption of this standard, commencing January 1, 2013, did not result in additional disclosures to what the Company has already been providing in regards to its interest in associate. 6 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Notes to Condensed Interim Consolidated FinancialStatements (Unaudited) Three months ended March 31, 2013 and 2012Expressed in United States Dollars 2. Basis of presentation (continued) (d) Adoption of new accounting standards and interpretations (continued) (iv)IFRS 13, Fair Value Measurement (“IFRS 13”) In May 2011, the IASB issued guidance establishing a single source for fair value measurement. IFRS 13 defines fair value, provides guidance on how to determine fair value and requires disclosures about fair value measurements. However, IFRS 13 does not change the requirements regarding which items should be measured or disclosed at fair value. Rather, the measurement and disclosure requirements of IFRS 13 apply when another standard requires or permits the item to be measured at fair value, with limited exceptions. The adoption of IFRS 13, commencing January 1, 2013,did not have an impact on these condensed interim consolidated financial statements. (v)IAS 27,Separate Financial Statements (“IAS 27”) IAS 27 was amended as a consequence of the issuance of IFRS 10, 11 and 12. IAS 27 sets the standards for investments in subsidiaries, jointly controlled entities, and associates when an entity elects, or is required, to present separate non-consolidated financial statements. The adoption of this new standard, commencing January 1, 2013, did not have an impact on these condensed interim consolidated financial statements. (vi)IAS 28,Investments in Associates and Joint Ventures(“IAS 28”) IAS 28 was amended as a consequence of the issuance of IFRS 10, 11 and 12. IAS 28 provides additional guidance for investments in associates and sets out the requirements for the application of the equity method when accounting for investments in associates and joint ventures. This standard will be applied by the Company when there is joint control or significant influence over an investee. The adoption of this new standard, commencing January 1, 2013, did not have an impact on these condensed interim consolidated financial statements. (vii)IFRIC 19, Extinguishing financial liabilities with equity instruments (“IFRIC 19”) IFRIC 19 addresses the accounting by the entity that issues equity instruments in order to settle, in full or in part, a financial liability. The adoption of IFRIC 19, commencing January 1, 2013, did not have an impact on these condensed interim consolidated financial statements. (viii) IFRIC 20, Stripping costs in a production phase of a surface mine (“IFRIC 20”) This Interpretation clarifies that surface mining companies will capitalize production stripping costs that benefit future periods if certain criteria are met. The adoption of IFRIC 20, commencing January 1, 2013, did not have an impact on these condensed interim consolidated financial statements. 7 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Notes to Condensed Interim Consolidated FinancialStatements (Unaudited) Three months ended March 31, 2013 and 2012Expressed in United States Dollars 3. Arrangement agreement On December 5, 2012, the Company and PMI Gold Corporation (“PMI”) entered into an all-share merger of equals arrangement agreement (the “Arrangement”). On February 18, 2013 Asanko and PMI announced that they had terminated the Arrangement. PMI and Asanko agreed that no termination fee would be payable as a result of the mutual termination of the Arrangement and the parties released each other from all obligations in respect of the Arrangement. During the three months ended March 31, 2013, the Company incurred $774,415 in legal, consulting and regulatory costs related to the proposed arrangement agreement. 4. Mineral interests and development assets (a) Essase Gold project Asanko Ghana owns a 100% interest in the Esaase Gold property in the southwest part of the Republic of Ghana (“Ghana”), West Africa. The Ghanaian government owns a 10% free carried interest in Asanko Ghana and the Esaase Gold property is subject to a 5% royalty (see note 11(a)) payable to the Ghanaian government and a 0.5% royalty payable to the Bonte Liquidation Committee. Asanko Ghana was granted the full Esaase Mining Lease by the Ghanaian Minerals Commission and Minister of Mines, Lands and Forestry with no further obligation to any party aside from the royalties and government commitments. Asanko Ghana owns a 100% interest in the Jeni River Concession mining lease and exploration rights. The Jeni River Concession lies directly to the southwest and contiguous to the Esaase Gold property. The Ghanaian government retained a standard 10% free carried interest and 3% royalty based on the existing mining lease and the Bonte Liquidation Committee retained a 0.5% royalty. Subsequent to the granting of the Esaase and Jeni River mining leases, the Ghanaian government amended the royalty scheme in Ghana to a 5% royalty for all mining projects and uncertainty now exists as to the final royalty rate applicable to the property (see note 11(a)). Asanko Ghana owns a 100% interest in the Asuowin Concession situated contiguous to and directly south of the Esaase Gold property and a 100% interest in the Dawohodo prospecting concession a mineral concession adjacent to the Esaase Gold property. On July 15, 2010, Asanko Ghana entered into an option agreement with Sky Gold Mines Limited (“SGM”) whereby it was granted the exclusive option by SGM to acquire a 100% interest in a four-part concession adjacent to the Esaase Gold property. Pursuant to the agreement Asanko Ghana is required to make staged payments totaling $400,000, and cause a total of 50,000 shares of Asanko Gold Inc. be issued to SGM in stages. As at March 31, 2013, Asanko Ghana had made payments totaling $250,000 and 30,000 shares of Asanko were issued to SGM. The remaining $150,000 and 20,000 shares will be paid and issued at Asanko Ghana’s option, on the third anniversary of this option agreement, July 15, 2013, at which time Asanko Ghana will own 100% of the SGM concession. The concession is subject to a 2% net smelter returns royalty (“NSR”) payable to SGM. 8 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Notes to Condensed Interim Consolidated FinancialStatements (Unaudited) Three months ended March 31, 2013 and 2012Expressed in United States Dollars 4. Mineral interests and development assets (continued) (a) Essase Gold project (continued) During November 2012, Asanko Ghana completed the acquisition of 10.3 sq. km of the Small Scale Mining Reserve (“SSMR”) located immediately on strike to the southwest of the Esaase main zone in exchange for a 12.5 sq. km portion of its Jeni River Concession mining lease. The SSMR area acquired by the Company was previously reserved by the Government of Ghana exclusively for small scale mining activity and is now part of the Jeni River Concession mining lease. Free carried interest to the Ghanaian government Pursuant to the provisions of the Ghanaian Minerals and Mining Act of 2006, as at March 31, 2011, the Ghanaian government acquired, for zero proceeds, a 10% free carried interest in the rights and obligations of the mineral operations of the Esaase Gold property and other properties owned by Asanko Ghana through an interest in Asanko Ghana. Asanko Ghana reserved 10% of its common shares for issuance to the Ghanaian government, and one government representative was appointed to the Board of Directors of Asanko Ghana. The Ghanaian government is entitled to 10% of declared dividends from the net profit of Asanko Ghana at the end of a financial year. As the free carried interest does not result in an obligation on behalf of the Ghanaian government to contribute to the capital of Asanko Ghana nor share in the entity’s losses, a non-controlling interest is not recognized while Asanko Ghana is in a net liability position. (b) Asumura Gold project Asanko Ghana owns a 100% interest in the Asumura Reconnaissance Concession (“Asumura property”) located in Ghana. The Asumura Gold property is subject to a 3.5% NSR royalty payable to GTE Ventures Limited. (“GTE”), 50% of which may be purchased for $2,000,000 from GTE and the remaining 50% may be purchased for an additional $4,000,000. If the property is converted to a Mining License, in accordance with Ghanaian law, it will become subject to a 5% gross revenue royalty and a 10% free carried interest to the Ghanaian government. (c) Development assets Accumulated Net book March 31, 2013 Cost depreciation value Acquisition costs, Asumura $ $
